Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-36, 38-46 and 52-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrobrod (6,446,936).
Ostrobrod shows;
34.   A tensioning device for use with a horizontal lifeline having a lifeline, comprising:
      a pulley (62) including a drive spindle (52, 54) and a pulley wheel (62) connected to the drive spindle, said lifeline passing, in use, around the pulley wheel;

      a handle assembly (30) connected to the drive spindle, the handle assembly being moveable between a first, disengaged position in which rotation of the handle assembly does not cause rotation of the drive spindle and a second, engaged position in which rotation of the handle assembly rotates the drive spindle, rotation of the drive spindle rotating the pulley to move the lifeline in a second direction relative to the locking member, thereby tensioning the lifeline (see paragraph 15).
35.   A tensioning device as claimed in Claim 34, wherein the handle assembly is biased (by spring 82) in the first position.
36.    A tensioning device as claimed in Claim 35, wherein the pulley is housed in a main body (40, 42) of the tensioning device, and a biasing member (82) is located between the handle assembly and the main body to bias the handle assembly in the first position.
38.   A tensioning device as claimed in Claim 34, wherein movement of the handle assembly (30, 72) between the first and second positions is along an axis of the drive spindle (52, 54).
39.    A tensioning device as claimed in Claim 34, wherein the drive spindle includes a drive shaft section (54) and in the first position the handle assembly is 
40.   A tensioning device as claimed in Claim 39, wherein the drive shaft section (54) of the drive spindle has a square cross-sectional shape.
41.    A tensioning device as claimed in Claim 39, wherein the handle assembly (72) includes an aperture shaped to engage with the drive shaft section (54) of the drive spindle.
42.    A tensioning device as claimed in Claim 34, the handle assembly comprising a coupling member (70) and an arm (30), the coupling member being connected to the drive spindle (54) and the arm being pivotally connected to the coupling member.
43.   A tensioning device as claimed in Claim 42, wherein the arm (30) is moveable relative to the coupling member (70) between a first, retracted position and a second, extended position, and wherein when the arm is in the second position a force applied to the arm, in use, applies a greater torque to the connection between the coupling member and the drive spindle than the same force applied to the arm in the first position.
44.    A tensioning device as claimed in Claim 42, wherein the arm (30) comprises an elongate member having a first end and a second end, the arm being pivotally connected to the coupling member (70) proximate the first end, and the 
45.  A tensioning device as claimed in Claim 44, wherein the pulley (62) is mounted in a main body (40, 42) of the device and, when the arm is in the second position, the second end of the arm extends beyond a perimeter of the main body (note Fig.1).
46.    A tensioning device as claimed in Claim 42, wherein the arm is biased (by spring 82) in the first position.
52.   A tensioning device as claimed in Claim 34, wherein the handle assembly (72) includes a hole for receiving a part of the drive spindle (54) therethrough.
53.    A tensioning device as claimed in Claim 34, further comprising a connector (22) attached to the locking member, the connector being configured for attachment to a fixed anchor point.
54.   A tensioning device as claimed in Claim 34, wherein the pulley (62) is located between two housing plates (40, 42) and the lifeline enters a space between the housing plates at a first location and exits the space between the housing plates at a second location, such that the lifeline is in contact with the pulley wheel around at least half the circumferential length of the pulley wheel.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrobrod (6,446,936), as applied to claim 39 above. Regarding the shape of the drive shaft section of the drive spindle being a square cross-sectional shape rather than the rectangular shape of the drive shaft (54) of Ostrobrod, the examiner refers to MPEP 2144.04 sections I IV.A,B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, the rectangular shape of the drive shaft (54) to comprise a square shape would be obvious to one of ordinary skill in the art as this being no more than an obvious design choice not expected to produce any new or unexpected result or that which cannot be determined through routine experiment and optimization, as both shape provides the same function of preventing relative rotation between an attached member.
40.   A tensioning device as claimed in Claim 39, wherein the drive shaft section of the drive spindle has a square cross-sectional shape.



s 42-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrobrod (6,446,936), as applied to claim 42 above, and further in view of Ratalino (2019/03511264).
Ratalino shows a handle assembly (50) comprising a coupling member (51) and an arm (52), the coupling member being connected to a drive spindle (34) and the arm being pivotally connected to the coupling member (at 53) and includes a torsion spring (note para. 0018). 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm assembly (30) of Ostrobrod to comprise a folding arm assembly which includes an arm being pivotally connected to the coupling member, as taught by Ratalino, since it would have provided the predictable results of allowing enhance leverage when in a use position and a compact configuration when not needed.


43.   A tensioning device as claimed in Claim 42, wherein the arm is moveable relative to the coupling member between a first, retracted position and a second, extended position, and wherein when the arm is in the second position a force applied to the arm, in use, applies a greater torque to the connection between the coupling member and the drive spindle than the same force applied to the arm in the first position.
44.    A tensioning device as claimed in Claim 42, wherein the arm comprises an elongate member (52) having a first end and a second end, the arm being pivotally (at 53) connected to the coupling member (51) proximate the first end, and the second end being further from the connection between the coupling member and the drive spindle when the arm is in the second position than the first position.
45.  A tensioning device as claimed in Claim 44, wherein the pulley (62) is mounted in a main body (40, 42) of the device and, when the arm is in the second position, the second end of the arm extends beyond a perimeter of the main body.
46.    A tensioning device as claimed in Claim 42, wherein the arm is biased in the first position (see para. 0018).

      With respect to the claims 48-50, the examiner TAKES OFFICIAL NOTICE that the use of detent and stop surfaces as limiting means is a conventional practice, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foldable arm assembly of Ostrobrod, as modified by Ratalino to comprise a folding arm assembly which includes an arm being pivotally connected to the coupling member, as taught by Ratalino, to comprise detent and stop surfaces as a limiting extendable and retractable limiting means, as is conventional, since it would have provided the predictable results of defining the limit to which the arm is extended and retracted with respect to the coupling member.
48.   A tensioning device as claimed in Claim 42, wherein one of the coupling member and the arm includes a detent and the other one of the coupling member and the arm includes a stop surface, the detent contacting the stop surface to limit relative movement between the arm and the coupling member.
49.   A tensioning device as claimed in Claim 48, wherein the detent contacts the stop surface when the arm is in the second position.
50.   A tensioning device as claimed in Claim 48, wherein one of the coupling member and the arm includes a detent and the other one of the coupling member and the arm includes two stop surfaces, the stop surfaces being arranged such that a first stop surface contacts the detent when the arm is in the first position and a second stop surface contacts the detent when the arm is in the second position.
Claims 37 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634